Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 02/18/2022, applicants’ response dated 05/18/2022 is acknowledged; in said response applicants’ have perfected the priority of claims via petition to claim the priority date of Provisional application 62/885,393 filed on 08/12/2019. Claims 1-18 are pending in this application and are now under consideration for examination. 
RE: Priority
The priority date of the instant application is the priority date of Provisional application 62/885,393 filed on 08/12/2019.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejections: I. Claims 1-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cai1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020); and II. Claims 1-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020), are being withdrawn due to perfecting the priority of claims.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejections: I. Claims 1-18 rejected under 35 U.S.C. 103(a) as being unpatentable over Cai1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020) or Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020) as applied to claims 1-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Zhu et al., (US 10,239,905 B2); and II. Claims 1-18 rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian et. al., (Sustainable Chem. Eng., 2019, Vol. 7: 20022-20031) and Zhu2 et al., (US 10,006,166 B2), are being withdrawn due to perfecting the priority of claims.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by perfecting claim priority 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216), Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379) and Zhu2 et al., (US 10,006,166 B2).  
Claims 1-18 of the instant application as interpreted are directed to a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues… . 
Analogous art Zhu1 et al., (US 10,239,905 B2) teach a method for fractionating lignocellulosic biomass using hydrotropic organic acids and advantageously suggest that the said lignocellulosic biomass comprising non-woody biomass, wheat straw and switch grass and fractionating said lignocellulosic biomass in a method for forming lignin particles, furans, sugars including micro and nano-fibrils from liquid and solid fractions produced by said reference fractionation process (see Abstract; Fig. 1; Summary, col. 2-3; cols 22-25, Examples 14-16; claims 1-8; and entire document).
Zhu1 et al., (US 10,239,905 B2) are silent regarding in said reference method said organic acid is maleic acid. However, a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues… has been defined and identified; for details see the cited references below. 
Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216) teach and suggest the use of recyclable and reusable maleic acid for efficient production cellulose nanofibrils (CNF) including carboxylated cellulose nanofibrils from unbleached hardwood; see Abstract; Fig. 1, page 4207; Acid concentration/Maleic acid concentration 81.9, 60.4 and 60 wt%, Reaction temperature 120 0C, Reaction time 60, 90 or 120 min., Acid recycling and Reusing (col. 1, para 2, page 4206; and Materials and Methods, col. 2, page 4206); the carboxyl group content of CNF ranging from 0.11 to 0.28 mmol/g (Table 1, page 4209; and col. 1, page 4213); Conclusions, page 4214; and entire document.
Similarly, Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379) also teach methods for producing untreated wood-based nanomaterials by rapid fractionation at 80 0C  using recyclable acid hydrotrope including the use of maleic acid (see Abstract; Fig. 1, page 3371;  col. 2, page 3372; Conclusions, Methods and materials, col. 1, page 3376;  and entire document.
Analogous art, Zhu2 et al., (US 10,006,166 B2), as a proof of principle provides teaching, motivation and suggestion to one of skilled in the art by indicating the importance of maleic acid in the production of carboxylated cellulose nano-fibrils and also suggest the use of unbleached wood/fibers: see Abstract; Figs 1-2, 4, 7-9, 10A-C, 17; col. Acid loading, cols. 7-8; esterification/carboxylation, col. 19; claims; and entire document. Certain relevant sections from Zhu2 et al., (US 10,006,166 B2) are reproduced below:
US 10,006,166
Col. 2

    PNG
    media_image1.png
    127
    322
    media_image1.png
    Greyscale

Col. 15, lines 55-59 suggest the use of unbleached fibers/wood

    PNG
    media_image2.png
    61
    315
    media_image2.png
    Greyscale

As such, disclosure of the importance of maleic acid for efficient production cellulose nanofibrils (CNF) including carboxylated cellulose nanofibrils (Bian1 et. al., Bian2 et. al., and Zhu2 et al.,), a skilled artisan would be motivated to modify the teachings of Zhu1 et al., and the utilize maleic acid in a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues…and a skilled artisan would utilize the structural and functional information provided by the teachings of Bian1 et. al., Bian2 et. al., and Zhu2 et al., depending on the experimental need.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Zhu1 et al., Bian1 et. al., Bian2 et. al., and Zhu2 et al., supra) i.e., a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues…, as taught and claimed by the instant invention and in claims 1-18 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216), Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379) and Zhu2 et al., (US 10,006,166 B2).
	Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new 103(a) rejection above, new rejection is necessitated by perfecting claim priority: (see pages 2-3 of Applicants’ REMARKS dated 05/18/2022). 
	Applicants’ argue: “… Bian and Zhu2 both use maleic acid to produce carbon nanofibrils from a bleached wood pulp starting material. However, bleached wood pulp is explicitly excluded from the definition of lignocellulosic biomass in the present application. (Spec., para. [0036]; “Lignocellulosic biomass is substantially unprocessed and, therefore, does not include bleached wood pulp.”)…”.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, Zhu2 et al., (US 10,006,166 B2) do indeed suggest and provide motivation for the use of unbleached wood/fibers: for details see the rejection above. Furthermore, examiner has also provided evidence and suggestion to a skilled artisan for the use of unbleached wood/fibers, Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216), Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379): for details see the rejection above.   
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216), Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379) and Zhu2 et al., (US 10,006,166 B2).  
  


Conclusion
	None of the claims are allowable. Claims 1-18 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652